respondent from proving parental unfitness if she asserted that ground for
                termination. See NRS 128.105(2)(c). At the termination hearing,
                respondent presented evidence of appellant's parental unfitness,
                independently of any finding in the guardianship matter. Additionally,
                because the guardianship matter was so closely related to the termination
                case and was heard by the same judge, we conclude that judicial notice
                was proper. See Occhiuto v. Occhiuto, 97 Nev. 143, 145, 625 P.2d 568, 569
                (1981) (allowing judicial notice of a prior proceeding where the cases are
                closely related).
                             Appellant also contends that the district court's parental
                termination order contains only a summary statement that the child's best
                interest is served by termination, but does not contain any specific factual
                findings regarding the child's best interest. Appellant argues that
                termination is not in the child's best interest because she has already lost
                her father and terminating her relationship with her mother will likely
                erode the child's relationship with her remaining natural family members.
                             In terminating parental rights, the district court must find by
                clear and convincing evidence that termination is in the child's best
                interest and that at least one factor of parental fault exists. NRS 128.105;
                Matter of Parental Rights as to N.J., 116 Nev. 790, 800-01, 8 P.3d 126,
                132-33 (2000). The district court's decision, in either the written order or
                oral pronouncement, cannot merely recite the statutory grounds for
                termination, but must contain specific factual findings to support the
                decision. In re Parental Rights as to C.C.A., 128 Nev.          , 273 P.3d
                852, 854 (2012). This court will uphold the district court's termination
                order if it is supported by substantial evidence. Matter of Parental Rights
                as to D.R.H., 120 Nev. 422, 428, 92 P.3d 1230, 1234 (2004).
                             In the written order, the district court found that the child's
SUPREME COURT   best interest can only be served by terminating appellant's parental
        OF
     NEVADA
                                                      2
(0) 1947A
                   rights. The district court stated that the child "has, at the hands of her
                   mother, had a childhood which no human should have." The district court
                   specifically found that appellant's conduct toward the child was cruel and
                   abusive, in that appellant played a role in the murder of the child's father
                   by appellant's boyfriend and allowed the boyfriend thereafter to live with
                   her and child. The district court further found that appellant engaged in
                   the excessive use of alcohol rendering her unable to care for the child. In
                   particular, appellant suffered from severe addiction to alcohol, made
                   multiple suicide attempts, and had repeated arrests and incarcerations
                   relating to assaults on family members and driving under the influence.
                   Additionally, appellant was convicted in 2011, of allowing a child to be
                   present during the commission of a controlled substance violation, which
                   involved the use of her teenage daughter in the sale of a controlled
                   substance.
                                We conclude that the district court's decision contains factual
                   findings that termination of appellant's parental rights is in the child's
                   best interest. Further, having reviewed the appellate record, we conclude
                   substantial evidence supports the district court's decision that termination
                   of appellant's parental rights was warranted. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                                         , C.J.
                                                             Pickering



                                                             Douglas



                                                             Saitta

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A     ,(
                cc:   Ninth Judicial District Court Dept. 1
                      Matthew D. Ence, Attorney & Counselor at Law
                      Kathleen B. Kelly
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A